Case: 15-50222      Document: 00513308192         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-50222                                   FILED
                                  Summary Calendar                         December 15, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

MIGUEL DURAN-ARIAS,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:14-CR-2040-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Miguel Duran-Arias appeals the 37-month sentence imposed following
his guilty plea conviction of illegal reentry.          Duran-Arias argues that his
attorney performed ineffectively at sentencing by failing to present the real
reason Duran-Arias illegally reentered the United States and by failing to
object at sentencing. Because the record is not sufficiently developed to allow
for a fair consideration of these claims, we decline to consider them on direct


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50222     Document: 00513308192     Page: 2   Date Filed: 12/15/2015


                                  No. 15-50222

appeal without prejudice to any right Duran-Arias has to raise them on
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert.
denied, 135 S. Ct. 123 (2014).
      AFFIRMED.




                                        2